PER CURIAM.
This cause previously came before the court upon petition for certiorari filed by the claimant when the full commission reversed the order of the deputy commis-sionei awarding him compensation and dismissed the claim. After oral argument and examination of the record, we agreed that the order of the deputy was deficient in specific findings of fact and therefore should have been reversed, but remanded to the deputy commissioner for reconsideration and findings consistent with facts and prior holdings. Accordingly, the order of the commission was quashed with directions, Fla., 162 So.2d 519.
The case recurs by petition for certiorari from the second order in the cause filed by the full commission which again reversed the compensation award made by the deputy commissioner and dismissed the claim.
A further study of the record presently before us discloses that the deputy has now made adequate findings based upon evidence sufficient to meet lawful requirements. We, therefore, quash the order of the full commission and direct that the order of the deputy commissioner be reinstated.
It is so ordered.
ROBERTS, Acting C. J., and THÓR-NAL, O’CONNELL and ERVIN, JJ., concur.
CALDWELL, J., dissents with Opinion.